DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 6/30/2022 that has been entered, wherein claims 1-3, 5-6 and 8-10 are pending and claims 4 and 7 are canceled.
Specification
The objection to the specification is withdrawn in light of Applicant’s amendment of 6/30/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN 107731873 A).
Regarding claim 1, Li teaches a color filter cover plate(1 in Fig. 11), comprising 
a substrate layer(11); 
a plurality of light shielding strips(12, 13, page 5, ¶0011) disposed on the substrate layer(11) at intervals, wherein each light shielding strip(12, 13, page 5, ¶0011) comprises a base portion(12, page 5, ¶0008) and a convex portion(13, page 5, ¶0012) protruding from the base portion(12, page 5, ¶0008), a maximum width of the convex portion(13, page 5, ¶0012) is less than a width of the base portion(12, page 5, ¶0008), 
a color filter layer(15, page 5, ¶0015) disposed between the plurality of light shielding strips(12, 13, page 5, ¶0011) and the base portion(12, page 5, ¶0008) and the convex portion(13, page 5, ¶0012) are composed of a same material(page 5, ¶0008, ¶0012, organic resin); 
a metal layer(14, page 6, ¶0003) disposed on a top surface and side surfaces of the convex portion(13, page 5, ¶0012) and 
a passivation layer(17, page 7, ¶0003) disposed directly on the metal layer(14, page 6, ¶0003), a partial area of the base portion(12, page 5, ¶0008), and the color filter layer(15, page 5, ¶0015); 
wherein the passivation layer(17, page 7, ¶0003) is a stacked-layer structure comprising an inorganic film layer and an organic film layer(page 7, ¶0003).


Regarding claim 3, Li teaches the color filter cover plate according to claim 1, wherein a thickness of the metal layer(14, page 6, ¶0003) ranges from 100 nm to 2000 nm(page 6, ¶0003).

Regarding claim 5, Li teaches the color filter cover plate according to claim 1, wherein a thickness of each of the light shielding strips(12, 13, page 5, ¶0011) ranges from 100 nm to 5 um(page 5, ¶0008).

Regarding claim 6, Li teaches the color filter cover plate according to claim 1, wherein a height of the convex portion(13, page 5, ¶0012) ranges from 1 m to 10 um(page 5, ¶0012).

Regarding claim 8, Li teaches a method of preparing the color filter cover plate(Fig. 6-11) according to claim 1(please see claim 1), comprising: 
step S1, providing a substrate(11), forming the plurality of light shielding strips(12, 13, page 5, ¶0011) on the substrate(11) at intervals, wherein a groove is formed between adjacent light shielding strips(12, 13, page 5, ¶0011); 
step S2, forming the color filter layer(15, page 5, ¶0015) in the groove;
step S3, forming the metal layer(14, page 6, ¶0003) on a side surface of each of the light shielding strips(12, 13, page 5, ¶0011) and 
step S4, forming the passivation layer(17, page 7, ¶0003) on the metal layer(14, page 6, ¶0003), the plurality of light shielding strips(12, 13, page 5, ¶0011), and the color filter layer(15, page 5, ¶0015).

Regarding claim 9, Li teaches the method of preparing the color filter cover plate according to claim 8, wherein the step S1 further comprises providing a hydrophilic treatment(page 5, ¶0006) to a surface of the substrate(11).

Regarding claim 10, Li teaches a display panel(Fig. 11), comprising the color filter cover plate according to claim 1(please see claim 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 107731873 A) in view of Kamura et al. (US 2016/0372528 A1).
Regarding claim 2, Li teaches the color filter cover plate according to claim 1, but is silent in regard to the metal layer(14, page 6, ¶0003) has a reflectance to incident light greater than 80%.

Kamura teaches a color filter cover plate(Fig. 1) wherein the metal layer(10, ¶0175) has a reflectance to incident light greater than 80%(¶0218). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Li, so that the metal layer has a reflectance to incident light greater than 80%, as taught by Kamura, so that the extraction efficiency toward the observer side is high(¶0218).

Response to Arguments
Applicant’s arguments with respect to claims 6/30/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892